DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims included in the prosecution are 1-19.
		The following are the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barenholz (US 2013/0052259 or Bankiewicz (US 2015/0258085) or Slater (US 2007/0231379) in view of Cullis (U.S. 2006/0008909).
Barenholz teaches loading of topotecan using an ammonium sulfate gradient. The liposomes are made using phospholipids or  sphingomyelin and cholesterol and 
Bankiewicz teaches that topotecan can be loaded into the liposomes with the preparation of liposomes containing ammonium sulfate. The liposomes can be made using a variety of phospholipids and contain PEGylated lipids preferably in the amount of 1-5 mol % (Abstract, 0045-0047 and 0081).
Slater that topotecan can be loaded into the liposomes using ammonium sulfate. The liposomes are made using a variety of bilayer forming phospholipids including sphingomyelin. The liposomes contain PEG-DSPE in 5 mole % (Abstract. 0092, 0065, 0117, 0126, Example 1).
What is lacking in Barenholz, Bankiewicz and Slater is the teaching of preparing the liposomes encapsulating topotecan with dihydrosphingomyelin instead of other phospholipids or sphingomyelin..
Cullis teaches a liposome composition comprising phospholipid and cholesterol wherein the phospholipid includes dihydrosphingomyelin. Dihydrosphingomyelin provided the best drug retention of the phospholipids tested [0187]. The therapeutic agent is an antineoplastic agent topotecan (Example 3). The phospholipid may also include diacylphosphatidylethanolamine and PEG conjugated forms thereof [0072-0074]. The dihydrosphingomyelin may include 16 carbon atoms, 18 carbon atoms, and combinations thereof, including N-acyl chains [0012] [0067] [0169] [0174] & (Table 1). The dihydrosphingomyelin may represent 25-75 mol% of the liposome and the cholesterol may represent 25-75 mol% of the liposome [0016]. The liposomes have an internal pH of about 4 and an external pH of about 7 [0095]. The size of the liposomes 
The use of dihydrosphingomyelin to form liposomes instead of sphingomyelin or other phospholipids taught by Barenholz or Bankiewicz or Slater would have been obvious to one of ordinary skill in the art because of the unexpected advantages of using dihydrosphingomyelin taught by Cullis. It is unclear from Barenholz, Bankiewicz, Slater and Cullis
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-19  of copending Application No. 16/583,518 (reference application). Although the claims at issue are not identical, they the claims in said copending application and instant claims are drawn to the same liposomal compositions containing dihydrosphingomyelin, ammonium sulfate and hydrophilic polymer-modified diacylphosphatidylethanolamine; the claims in said copending application recite topotecan as the encapsulated drug and recites the amount of the hydrophilic polymer-modified diacylphosphatidylethanolamine. These amounts are manipulatable parameters practiced by one of ordinary skill in the art. Instant claims recite generic, ‘drug’. It would have been obvious to one of ordinary skill in the art to use any drug similar to topotecan and loadable using ammonium sulfate. Instant claims and claims in said copending application thus, are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/219,064 (reference application).in view of Zeghari-Squalli (Clinical Cancer Research, vol. 5, pp. 1189-1196, 1999. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said copending application and instant claims are drawn to the same liposomal compositions containing dihydrosphingomyelin, ammonium sulfate and hydrophilic polymer-modified diacylphosphatidylethanolamine; the claims in said copending application recite generic drug as the encapsulated drug and also in combination with ‘a platinum preparation. Instant claims recite generic, ‘drug’. It would have been obvious to one of ordinary skill in the art to use any drug similar to topotecan and loadable using ammonium sulfate. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of copending Application No. 17/125,336 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in said copending application and instant claims are drawn to the same liposomal compositions containing dihydrosphingomyelin, ammonium sulfate and hydrophilic polymer-modified diacylphosphatidylethanolamine; the claims in said copending application recite generic, immune checkpoint inhibitor as the encapsulated drug. Instant claims recite generic, ‘drug’. It would have been obvious to one of ordinary skill in the art to use any drug loadable using ammonium sulfate. Instant claims and claims in said copending application thus, are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.